Case: 12-16516    Date Filed: 06/14/2013   Page: 1 of 7


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-16516
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 2:11-cv-00553-JES-DNF



MICHAEL EDWARD BUFKIN,

                                                             Plaintiff-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                            Defendant-Appellee.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (June 14, 2013)

Before DUBINA, Chief Judge, TJOFLAT and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Michael Edward Bufkin appeals pro se the district court’s
                Case: 12-16516       Date Filed: 06/14/2013      Page: 2 of 7


dismissal for lack of jurisdiction of his suit seeking injunctive and declaratory

relief regarding federal income taxes.1 He argues, inter alia, that: (i) paying taxes

is voluntary; (ii) he was not a fiduciary of the United States; (iii) the government’s

taxation activities are commercial rather than governmental; and (iv) the

government’s immunity arguments are illogical.

       We review a district court’s determination that it is without subject-matter

jurisdiction de novo. Barnett v. Bailey, 956 F.2d 1036, 1039 (11th Cir. 1992).

Dismissal of a complaint with prejudice is reviewed for abuse of discretion. Gray

v. Fidelity Acceptance Corp., 634 F.2d 226, 227 (11th Cir. 1981). Dismissal for

failure to state a claim is reviewed de novo. Glover v. Liggett Group, Inc., 459

F.3d 1304, 1308 (11th Cir. 2006). We liberally construe pro se pleadings.

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

       Under Fed.R.Civ.P. 12(b)(1), a district court is authorized to dismiss a suit if

subject-matter jurisdiction is not present. Fed.R.Civ.P. 12(b)(1). Similarly,

Fed.R.Civ.P. 12(b)(6) permits dismissal of a suit for failure to state a claim upon

which relief may be granted. Fed.R.Civ.P. 12(b)(6).

       From a jurisdictional standpoint, it is proper to remove a state court action to

federal court if it is directed at a federal agency. See 28 U.S.C. § 1442. We have
1
  Although an appeal from a final judgment brings for review all preceding non-dispositive
orders, Bufkin’s brief cannot be construed to assert arguments concerning any of the district
court’s non-dispositive orders. See Kirkland v. Nat’l Mortg. Network, Inc., 884 F.2d 1367, 1369-
70 (11th Cir. 1989). Therefore, he has abandoned any such challenges on appeal. Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008).
                                               2
              Case: 12-16516     Date Filed: 06/14/2013   Page: 3 of 7


held that removing an action to federal court may not waive sovereign immunity or

equitably estop a sovereign from asserting lack of subject-matter jurisdiction as a

defense. Contour Spa at the Hard Rock, Inc. v. Seminole Tribe of Florida, 692

F.3d 1200, 1201, 1203, 1208 (11th Cir. 2012) (involving an Indian tribe), cert.

denied, 1335 S. Ct. 893 (2013). In affirming the district court’s judgment in Hard

Rock, we approved the district court’s remand of the remaining state law claims—

which apparently involved only individuals and non-tribal defendants—back to

state court. See id. at 1212. Here, however, Bufkin’s suit named only the United

States as a defendant, so even if the district court had remanded the state law

components of his complaint to state court, sovereign immunity would have

dictated dismissal.

      “The United States, as sovereign, is immune from suit save as it consents to

be sued.” United States v. Sherwood, 312 U.S. 584, 586, 61 S. Ct. 767, 769-770,

85 L. Ed. 1058 (1941); see also Gregory v. Mitchell, 634 F.2d 199, 203 (5th Cir.

1981) (“[a]bsent a waiver of immunity the United States is immune from suit in

tort”). A waiver of sovereign immunity “cannot be implied but must be

unequivocally expressed.” United States v. King, 395 U.S. 1, 4, 89 S. Ct. 1501,

1503, 23 L. Ed. 2d 52 (1969).

      Several statutes, and the doctrine of sovereign immunity, define the limited

terms of the United States’ narrow consent to be sued regarding federal tax issues.


                                          3
              Case: 12-16516     Date Filed: 06/14/2013    Page: 4 of 7


Sherwood, 312 U.S. at 586, 61 S. Ct. at 769-70. Taxpayers may sue employees of

the IRS or the United States in district court when challenging certain procedures

of tax collection. See 26 U.S.C. § 7433(a) (wrongful collection activities); 26

U.S.C. § 7432(a) (authorizing suit against the United States in district court where

an employee of the IRS fails to release a lien on property of the taxpayer); 28

U.S.C. § 2410 (taxpayer may challenge the procedural validity of a federal tax lien,

but “cannot . . . challenge the merits of the underlying assessment”) (emphasis

added); Stoecklin v. United States, 943 F.2d 42, 43 (11th Cir. 1991). Otherwise,

the Tax Court has jurisdiction over challenges to an IRS determination of income

tax liability. See 26 U.S.C. §§ 6212(a), 6213(a), 7442; Redeker-Barry v. United

States, 476 F.3d 1189, 1190 (11th Cir. 2007). Section 7442 requires that a

taxpayer first seek a refund or a credit from the IRS before filing a tax refund

lawsuit. See 26 U.S.C. § 7422(a).

      Neither state law, nor other federal laws, change this result. Although

Bufkin originally brought suit in Florida state court, he would not have been

entitled to relief under Florida law because federal law, as discussed infra, cloaks

the government in sovereign immunity as to this action, and the Supremacy Clause

in the U.S. Constitution establishes that federal law trumps state law. Arizona v.

United States, 567 U.S. __, __, 132 S. Ct. 2492, 2500, 183 L. Ed. 2d 351 (2012)

(quoting U.S. Const. art. VI, cl.2) (“The Supremacy Clause provides a clear rule


                                          4
              Case: 12-16516       Date Filed: 06/14/2013   Page: 5 of 7


that federal law ‘shall be the supreme Law of the Land.’”).

      The Anti-Injunction Act, in turn, provides that “no suit for the purpose of

restraining the assessment or collection of any tax shall be maintained in any court

by any person.” 26 U.S.C. § 7421(a). In addition to the two express exceptions

found in the Act—which are not applicable here—courts have recognized two

other situations where federal courts may enjoin the collection of taxes

notwithstanding the Act: if it can be shown that (1) under no circumstances could

the government ultimately prevail on its tax claim, and (2) equity jurisdiction

otherwise exists due to a threat of irreparable harm without an adequate legal

remedy, either ground being conclusive. Mathes v. United States, 901 F.2d 1031,

1033 (11th Cir. 1990).

      The Declaratory Judgment Act, codified at 28 U.S.C. § 2201, generally

authorizes district courts to issue declaratory judgments as a remedy, but removes

federal tax matters from its ambit. See Raulerson v. United States, 786 F.2d 1090,

1093 n.7 (11th Cir. 1986). We have noted that “the federal tax exception to the

Declaratory Judgment Act is at least as broad as the prohibition of the

Anti-Injunction Act . . . .” Mobile Republican Assem. v. United States, 353 F.3d

1357, 1362 n.6 (11th Cir. 2003).

      We conclude from the record here that the district court did not err in

dismissing Bufkin’s amended complaint because he failed to clearly demonstrate


                                           5
               Case: 12-16516     Date Filed: 06/14/2013     Page: 6 of 7


that the United States waived its sovereign immunity so as to permit this action.

First, because Bufkin’s amended complaint deals with his liability for deficiencies

and assertions that income tax laws do not apply to him, he cannot be said to be

challenging tax collection procedures. Therefore, he cannot proceed based on the

statutory waivers of sovereign immunity in § 2410, § 7432(a), or § 7433(a), all of

which permit certain procedural claims but bar claims based on the merits of a tax

assessment. 26 U.S.C. §§ 7432, 7433(a); 28 U.S.C. § 2410.

      Second, the district court correctly found that the Anti-Injunction Act

precluded Bufkin’s amended complaint, because neither the statutory nor the

judicial exceptions to the Act’s prohibition against lawsuits “restraining the

assessment or collection of any tax” applies here. See 26 U.S.C. § 7421(a). As to

the judicial exception, Bufkin failed to show that there was no way the government

could succeed on the tax claim, as his arguments are frivolous, and he did not

assert any basis for equity jurisdiction. Mathes, 901 F.2d at 1033; see Biermann v.

C.I.R., 769 F.2d 707, 708 (11th Cir. 1985) (rejecting tax protest arguments).

Moreover, he was not without an adequate legal remedy because he could have

filed a petition in the tax court, paid the taxes then sought a refund, or filed a

refund suit. See 26 U.S.C. §§ 6212(a), 6213(a), 7442.

      Finally, the Declaratory Judgment Act also barred Bufkin’s amended

complaint because we have noted that the prohibition on entering declaratory


                                            6
                Case: 12-16516   Date Filed: 06/14/2013   Page: 7 of 7


judgments regarding federal taxes “is at least as broad as the prohibition of the

Anti-Injunction Act . . . .” Mobile Republican Assem., 353 F.3d at 1362 n.6. Thus,

because the Anti-Injunction Act precluded his complaint, so, too, does the

Declaratory Judgment Act. See id.

      For the above-stated reasons, we affirm the judgment of dismissal for lack of

jurisdiction.

      AFFIRMED.




                                          7